Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-3, 5-7, and 9-14 in the reply filed on 8/5/2022 is acknowledged.
Claims 4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the first switch unit is further defined as including: 
“a first supply valve configured as a two-way valve and provided at the first supply line near the first temperature controller rather than a connection position between the first supply line and the second supply line; and  
51a second supply valve configured as a two-way valve and provided at the second supply line near the second temperature controller rather than the connection position between the first supply line and the second supply line” (emphasis added); 
however, in claim 5 from which claim 9 depends, the first switch unit is specifically defined as “a first switch unit provided at a connection portion between the first supply line and the second supply line” (emphasis added). 
Thus, it appears as though claim 5 is requiring the switching unit to be provided at the connection portion, where claim 9 then requires the switching unit to specifically be provided in a position rather than the connection position. It’s unclear how this feature could be present, since they contradict themselves.
For the purpose of substantive examination, Examiner will consider the first switch unit of claim 9 as not necessarily “provided at a connection portion”, as required by claim 5.
	Regarding claim 10, the same rejection as applied to claim 9, with the substitution of the second switch unit, applies to claim 10.
	Claims 10-11 are rejected by virtue of dependency from at least claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 20110284505 A1, similar to JP 2013-534716 A in the Applicant’s 1/23/2020 IDS), hereinafter Ricci in view of the attached non-patent literature to Digital Refining (Note an accessibility date of 4/2014).
Regarding claim 1, Ricci teaches a control method of a heat medium, comprising: 
a state where the heat medium is being supplied from a temperature controller (Paragraph 47, “fluid at T.sub.1 flows from the recirculator 610, sequentially through line 641 … 643 … 644 … substrate support 100 …”) configured to supply the heat medium whose temperature is controlled (Paragraph 47, “fluid at T.sub.1”) into a flow path formed in a heat exchange member (Paragraph 47, regarding the valves and supply lines, “direct fluid from one of the recirculators or one of the online units into the substrate support 100”) configured to exchange heat with a temperature control target object (Paragraph 23, “Preferably, temperature of the substrate is controlled solely by the liquid circulating in the flow passage(s)” Thus, the fluid exchanges heat with the substrate support 100); and 
stopping a supply of the heat medium into the flow path by controlling a supply valve provided at a supply line that connects the temperature controller and the flow path of the heat exchange member (Paragraph 49, “A controller 698 actuates valves 681-684 and 687-690”, specifically, valve 681, as seen by the dotted lines in figure 6d),
But fails to teach decreasing a flow rate of the heat medium.
However, Digital Refining teaches decreasing a flow rate of the heat medium (When applying the teachings of Digital Refining to the device of Ricci, the respective bypass flow paths are operated in conjunction with their supply lines. This is done by control of the valves using the controller of Ricci. Therefore, the controller would operate the system such that it “opens a bypass flow path before closing the main flow path”, Digital Refining. Opening the bypass valve would result in a decreased flow in the supply line, since the fluid would flow in parallel channels. This is done when transitioning the supply of fluid from the first and second temperature recirculators, 610 and 620, thereby “Diverting the flow instead of stopping it”, Digital Refining)
	Ricci and Digital Refining are both considered to be analogous because they are in the same field of fluid circulation systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a control scheme wherein the bypass valve is opened before stopping the flow through the supply line. It is understood that when opening the bypass valve, the flow through the supply line is necessarily decreased. Thus, modified Ricci would teach that a controller decreases the flow rate of a heat medium from the first temperature controller before switching to fluid from another temperature controller. This would provide the predictable result and benefit of mitigating water hammer issues, as suggested by Digital Refining in Mitigating Water Hammer, “Instead, you may opt to manage flow via one of two methods that help to mitigate water hammer issues, including: … 2. Diverting the flow instead of stopping it … valves have special porting that opens a bypass flow path before closing the main flow path. The valves are never off, so water hammer never occurs”.
Regarding claim 2, modified Ricci teaches the control method of the heat medium of Claim 1, 
wherein, in the decreasing of the flow rate, 
the flow rate of the heat medium supplied into the flow path is decreased by opening a bypass valve provided at a bypass line (The device of Ricci modified by Digital Refining is such that it “opens a bypass flow path before closing the main flow path” It is understood that in modified Ricci, this would be accomplished by opening the two-way valve before switching the fluid supply between the recirculators 610 and 620 at the valve 681. When opening the bypass valve, it is understood that the flow rate of the supply line would necessarily be decreased, i.e. a “decreasing of the flow rate”, per se) provided between the supply line and a return line (Figure 6d of Ricci, branch line 658 can be seen to connect the first supply line 641 with the first return line 646) that connects the temperature controller and the flow path of the heat exchange member and returns the heat medium, which is supplied through the supply line into the flow path of the heat exchange member, to the temperature controller (Figure 6d of Ricci, the first return lines 665 and 646 connect the recirculator 610 and the substrate support 100 flow path 645, returning the fluid to the recirculator).  
Regarding claim 5, Ricci teaches a control method of a heat medium in a heat medium control apparatus including: 
a first supply line (Figure 6d, fluid path between line 641 and 643) configured to supply a first heat medium from a first temperature controller (Paragraph 47, “fluid at T.sub.1 flows from the recirculator 610, sequentially through line 641 … 643 … 644 … substrate support 100 …”) configured to supply the first heat medium serving as a fluid whose temperature is controlled to a first temperature (Paragraph 47, “fluid at T.sub.1”) into a flow path formed in a heat exchange member (Paragraph 47, regarding the valves and supply lines, “direct fluid from one of the recirculators or one of the online units into the substrate support 100”) configured to exchange heat with a temperature control target object (Paragraph 23, “Preferably, temperature of the substrate is controlled solely by the liquid circulating in the flow passage(s)” Thus, the fluid exchanges heat with the substrate support 100); 
a first return line (Figure 6d, line 665 and 646) configured to return the heat medium flowing in the flow path to the first temperature controller (Paragraph 47, “fluid at T.sub.1 flows from the recirculator 610, sequentially through … substrate support 100 … line 646, and back to the recirculator 610”); 
a second supply line (Figure 6d, fluid path between line 651 and 654) connected to the first supply line and configured to supply a second heat medium from a second temperature controller (Paragraph 47, “fluid at T.sub.2 flows from the recirculator 620, sequentially through line 651 … 654 … 644, substrate support 100”) configured to supply the second heat medium serving as a fluid whose temperature is controlled to a second temperature different from the first temperature (Paragraph 47, “fluid at T.sub.2”) into the flow path formed in the heat exchange member (Paragraph 47, regarding the valves and supply lines, “direct fluid from one of the recirculators or one of the online units into the substrate support 100”); 
a second return line (Figure 6d, line 655) connected to the first return line and configured to return the heat medium flowing in the flow path to the 49second temperature controller (Paragraph 47, “fluid at T.sub.2 flows from the recirculator 620, sequentially through … substrate support 100 … line 655, and back to the recirculator 620”); 
a first switch unit (Figure 6d, valve 681) provided at a connection portion between the first supply line and the second supply line (Figure 6d, valve 681 located at the connection between lines 643 and 654 of the first and second supply lines, respectively) and configured to switch the heat medium supplied into the flow path to the first heat medium or the second heat medium (Paragraph 47, fluid either flows sequentially through “… line 643, valve 681, line 644 …” or “… line 654, valve 681, line 644 …”, i.e. the valve 681 supplies line 644 with fluid from either lines 643 or 681); and 
a second switch unit (Figure 6d, valve 682) provided at a connection portion between the first return line and the second return line (Figure 6d, valve 682 located at the connection between lines 665 and 655 of the first and second return lines, respectively) and configured to switch a destination of the heat medium flowing out of the flow path to the first temperature controller or the second temperature controller (Paragraph 47, fluid either flows sequentially through “… line 645, valve 682, line 646 …” or “… line 645, valve 682, line 655 …”, i.e. the valve 682 directs fluid from line 645 to either lines 646, through line 665, or 655), the control method of the heat medium comprising: 
switching the heat medium flowing in the flow path from the first heat medium to the second heat medium by the first switch unit and the second switch unit (Paragraph 49, “A controller 698 actuates valves 681-684 and 687-690”, specifically, valves 681 and 682, as seen by the dotted lines in figure 6d).  
But fails to teach the control method of the heat medium comprising:
decreasing a flow rate of the first heat medium in a state where the first heat medium is being supplied from the first temperature controller into the flow path.
However, Digital Refining teaches the control method of the heat medium comprising:
decreasing a flow rate of the first heat medium in a state where the first heat medium is being supplied from the first temperature controller into the flow path (When applying the teachings of Digital Refining to the device of Ricci, the respective bypass flow paths are operated in conjunction with their supply lines. This is done by control of the valves using the controller of Ricci. Therefore, the controller would operate the system such that it “opens a bypass flow path before closing the main flow path”, Digital Refining. Opening the bypass valve would result in a decreased flow in the supply line, since the fluid would flow in parallel channels. This is done when transitioning the supply of fluid from the first and second temperature recirculators, 610 and 620, thereby “Diverting the flow instead of stopping it”, Digital Refining).
	Ricci and Digital Refining are both considered to be analogous because they are in the same field of fluid circulation systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a control scheme wherein the bypass valve is opened before stopping the flow through the supply line. It is understood that when opening the bypass valve, the flow through the supply line is necessarily decreased. Thus, modified Ricci would teach that a controller decreases the flow rate of a heat medium from the first temperature controller before switching to fluid from another temperature controller. This would provide the predictable result and benefit of mitigating water hammer issues, as suggested by Digital Refining in Mitigating Water Hammer, “Instead, you may opt to manage flow via one of two methods that help to mitigate water hammer issues, including: … 2. Diverting the flow instead of stopping it … valves have special porting that opens a bypass flow path before closing the main flow path. The valves are never off, so water hammer never occurs”.
Regarding claim 6, modified Ricci teaches the control method of the heat medium of Claim 5, 
wherein the heat medium control apparatus further includes: 
a bypass line (Figure 6d of Ricci, branch line 658) that connects the first supply line near the first temperature controller rather than the connection portion between the first supply line and the second supply line (Figure 6d of Ricci, branch line 658 can be seen to connect the first supply line near the recirculator 610 at line 641, rather than near the valve 681) with the first return line near the first temperature controller rather than the connection portion between the first return line and the second return line (Figure 6d of Ricci, branch line 658 can be seen to connect the first return line near the recirculator 610 at line 646, rather than near the valve 682); and 
a bypass valve provided at the bypass line (Paragraph 48, “Two-way valves … 689 and 690 located along branch lines … 658, 659” Where two-way valves 689 and 690 are substantially bypass valves), and 
wherein, in the decreasing of the flow rate, 
50the flow rate of the first heat medium supplied into the flow path is decreased by opening the bypass valve (The device of Ricci modified by Digital Refining is such that it “opens a bypass flow path before closing the main flow path” It is understood that in modified Ricci, this would be accomplished by opening the two-way valve before switching the fluid supply between the recirculators 610 and 620 at the valve 681. When opening the bypass valve, it is understood that the flow rate of the supply line would necessarily be decreased, i.e. a “decreasing of the flow rate”, per se).  
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Digital Refining as applied to claims 1 and 5 above, and further in view of the attached non-patent literature to IFM (note an accessibility date of 6/6/2017).
Regarding claims 3 and 7, modified Ricci teaches the control method of the heat medium of Claims 1 and 6, respectively and as set forth above,
But fails to teach further comprising: 
determining whether the bypass valve is opened by using a sensor configured to detect opening of the bypass valve, 
wherein the stopping of the supply/ switching of the heat medium is performed after the opening of the bypass valve is detected in the determining whether the bypass valve is opened.  
However, IFM teaches determining whether the bypass valve is opened by using a sensor configured to detect opening of the bypass valve (MVQ smart valve sensor, “ifm’s MVQ smart valve sensor uses magnetic technology to detect the position of quarter-turn valves”, i.e. detecting if a valve is opened), 
wherein the stopping of the supply/ switching of the heat medium is performed after the opening of the bypass valve is detected in the determining whether the bypass valve is opened (In modified Ricci, the stopping of the supply and switching of the fluid occurs after the opening of the bypass valve. IFM teaches that the opening and closing process of the valve is monitored; therefore, the switching of the fluid is performed after detecting the opening of the bypass valve)
	IFM is considered to be analogous because it is in the same field of fluid flow/ valve systems Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the MVQ smart valve sensor of IFM in the valve arrangements of modified Ricci. Thus, modified Ricci would teach a sensor for determining the state of a valve. This would provide the predictable result and benefit of providing valve position feedback, as suggested by IFM in Solution, “ifm’s sensor and target puck provide non-contact valve position feedback”. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Digital Refining as applied to claim 5 above, and further in view of the attached non-patent literature to Baelz (note an accessibility date of 10/10/2018).
Regarding claim 9, modified Ricci teaches the control method of the heat medium of Claim 5, 
But fails to teach wherein the first switch unit includes: 
a first supply valve configured as a two-way valve and provided at the first supply line near the first temperature controller rather than a connection position between the first supply line and the second supply line; and  
51a second supply valve configured as a two-way valve and provided at the second supply line near the second temperature controller rather than the connection position between the first supply line and the second supply line, and 
wherein, in the switching of the heat medium, 
the second supply valve is opened after a timing of closing the first supply valve.  
However, Baelz teaches a first supply valve configured as a two-way valve (When modified by Baelz, the first switch unit utilizes a first supply two way valve) and provided at the first supply line near the first temperature controller rather than a connection position between the first supply line and the second supply line (The two way valve would be applied to the first supply line from 641 to 643, prior to the valve position 681, figure 6d of Ricci. This is because, “2 way valves, as their name suggests, consist of two ports: an inlet port “A” and an outlet port “AB””); and  
51a second supply valve configured as a two-way valve (When modified by Baelz, the first switch unit utilizes a second supply two way valve) and provided at the second supply line near the second temperature controller rather than the connection position between the first supply line and the second supply line (The two way valve would be applied to the second supply line from 651 to 654, prior to the valve position 681, figure 6d of Ricci. This is because, “2 way valves, as their name suggests, consist of two ports: an inlet port “A” and an outlet port “AB””), and 
wherein, in the switching of the heat medium, 
the second supply valve is opened after a timing of closing the first supply valve (It is understood that when modified Ricci implements the two way valves of Baelz, the switching operation would consist of stopping the supply of one fluid and then starting the supply of the other fluid. This is in line with the temperature profile as shown in figure 9 of Ricci. For example, opening both valves simultaneously would negatively affect the temperature spike T.sub.ph between times t.sub.3 and t.sub.4, as described in Paragraph 47 of Ricci, by diluting the heated fluid supplied from the online unit 640.
	Baelz is considered to be analogous because it is in the same field of fluid control systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement multiple two way valves in place of the previously defined first and second switching units. Thus, the first switch unit would comprise first and second two way valves along the supply lines, and the second switch unit would comprise first and second two way valves along the return lines. This would provide the predictable result and benefit of precisely regulating the operating temperatures of the substrate support 100 and improving process safety, as suggested by Baelz in 2 Way Valve Operation, “For instance, these valves can regulate operating temperatures by using sensors to adjust to specific fluid parameters to maintain the desired temperatures and flow” and “These valves are an essential component in many process safety systems, as they can immediately stop fluid flow to a specific location in the event of an emergency”.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Digital Refining and Baelz as applied to claim 9 above, and further in view of Tabuchi (US 20150176928 A1).
Regarding claim 10, modified Ricci teaches the control method of the heat medium of Claim 9, 
wherein the second switch unit includes: 
a first return valve configured as a two-way valve (The second switch unit is understood to utilize a two way valve, as taught by Baelz, for the first return valve) and provided at the first return line near the first temperature controller rather than a connection position between the first return line and the second return line (The two way valve would be applied to the first return line 665 and 646, after the valve position 682, figure 6d of Ricci. This is because, “2 way valves, as their name suggests, consist of two ports: an inlet port “A” and an outlet port “AB””, Baelz); and 
a second return valve configured as a two-way valve (The second switch unit is understood to utilize a two way valve, as taught by Baelz, for the second return valve) and provided at the second return line near the second temperature controller rather than the connection position between the first return line and the second return line (The two way valve would be applied to the second return line 655, after the valve position 682, figure 6d of Ricci. This is because, “2 way valves, as their name suggests, consist of two ports: an inlet port “A” and an outlet port “AB””, Baelz), 
But fails to teach wherein, in the switching of the heat medium, 
the second return valve is opened and the first return valve is closed at a timing when a predetermined time period is elapsed from a timing of opening the second supply valve.  
However, Tabuchi teaches wherein, in the switching of the heat medium, 
the second return valve is opened and the first return valve is closed at a timing when a predetermined time period is elapsed from a timing of opening the second supply valve (In Tabuchi, the fluid is circulated in a similar manner to that of modified Ricci. Two temperature control units, i.e. recirculators, are used to feed fluid at the desired temperature through a substrate support and ultimately back to the recirculators. In Paragraphs 31-34 of Tabuchi, it is taught that the temperature of the returned fluid has an effect on the load needed to maintain the respective recirculator temperatures. Thus, one method of maintaining temperature is to adjust the flow through return valves, 85 and 86, as disclosed in paragraphs 32 and 34, “Further, the amount of the fluid returned back into the low-temperature control unit 74 can be adjusted by controlling a pipe pressure through the adjustment of the degree of openness of a valve 85 provided at the pipe 88” and “Further, the amount of the fluid returned back into the high-temperature control unit 75 can be adjusted by controlling a pipe pressure through the adjustment of the degree of openness of a valve 86 provided at the pipe 89”. Here, it is understood that reducing the amount of fluid returned to a temperature control unit is effectively redirecting the fluid to the other temperature control unit. When modified by Tabuchi, this would occur in modified Ricci by operating the two way valves such that the fluid is selectively directed to either the recirculator at T.sub1 or T.sub2, 610 or 620, respectively, based on a temperature of the fluid). 
	Tabuchi is considered to be analogous because it is in the same field of semiconductor treatment devices. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the selective routing of return fluid, as taught by Tabuchi in paragraphs 31-34, to modified Ricci. Thus, modified Ricci would teach a control method where the fluid being returned from the substrate support 100 is selectively routed to the recirculators 610 and 620 of Ricci figure 6d. This is done by control of the return valves, analogous to valves 85 and 86 of Tabuchi. This would provide the predictable result and benefit of reducing the load of maintaining T.sub.1 and T.sub.2 in the recirculators 610 and 620, respectively, as suggested by Tabuchi in Paragraphs 32 and 34, “If the fluid returned from the temperature control system 1 is cooled to the first temperature just through the heat exchange by a heat exchanger, a load of the heat exchanger may be great because the temperature of the fluid returned from the temperature control system 1 is higher than the temperature of the low-temperature fluid”, where the same high load can be experienced by returning cool fluid to the high temperature control unit 75 as described in paragraph 34. Thus, properly routing the return fluid results in a reduction of the load needed to maintain recirculator temperatures.
Regarding claim 11, modified Ricci teaches the control method of the heat medium of Claim 10, 
52wherein the predetermined time period is equal to or larger than a time period required until the second heat medium from the second supply valve flows through the flow path to reach the first return valve (It is understood that when the second fluid is supplied through the substrate support 100 of Ricci, figure 6d, the time period for the temperature effects to be felt at the second switching unit would be the time it takes for the fluid to circulate through “… line 644, substrate support 100, line 645 …”, paragraph 47 of Ricci).  
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Digital Refining as applied to claim 5 above, and further in view of Tabuchi (US 20150176928 A1).
Regarding claim 12, modified Ricci teaches the control method of the heat medium of Claim 5, 
But fails to teach wherein, in the switching of the heat medium, 
the second switch unit switches the destination of the heat medium flowing out of the flow path from the first temperature controller to the second temperature controller at a timing when a predetermined time period is elapsed from a timing of switching the heat medium supplied into the flow path from the first heat medium to the second heat medium by the first switch unit.  
However, Tabuchi teaches wherein, in the switching of the heat medium, 
the second switch unit switches the destination of the heat medium flowing out of the flow path from the first temperature controller to the second temperature controller at a timing when a predetermined time period is elapsed from a timing of switching the heat medium supplied into the flow path from the first heat medium to the second heat medium by the first switch unit (In Tabuchi, the fluid is circulated in a similar manner to that of modified Ricci. Two temperature control units, i.e. recirculators, are used to feed fluid at the desired temperature through a substrate support and ultimately back to the recirculators. In Paragraphs 31-34 of Tabuchi, it is taught that the temperature of the returned fluid has an effect on the load needed to maintain the respective recirculator temperatures. Thus, one method of maintaining temperature is to adjust the flow through return valves, 85 and 86, as disclosed in paragraphs 32 and 34, “Further, the amount of the fluid returned back into the low-temperature control unit 74 can be adjusted by controlling a pipe pressure through the adjustment of the degree of openness of a valve 85 provided at the pipe 88” and “Further, the amount of the fluid returned back into the high-temperature control unit 75 can be adjusted by controlling a pipe pressure through the adjustment of the degree of openness of a valve 86 provided at the pipe 89”. Here, it is understood that reducing the amount of fluid returned to a temperature control unit is effectively redirecting the fluid to the other temperature control unit. When modified by Tabuchi, this would occur in modified Ricci by operating valve 682 such that the fluid is selectively directed to either the recirculator at T.sub1 or T.sub2, 610 or 620, respectively, based on a temperature of the fluid).  
Tabuchi is considered to be analogous because it is in the same field of semiconductor treatment devices. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the selective routing of return fluid, as taught by Tabuchi in paragraphs 31-34, to modified Ricci. Thus, modified Ricci would teach a control method where the fluid being returned from the substrate support 100 is selectively routed to the recirculators 610 and 620 of Ricci figure 6d. This is done by control of the three way return valve 682, analogous to valves 85 and 86 of Tabuchi. This would provide the predictable result and benefit of reducing the load of maintaining T.sub.1 and T.sub.2 in the recirculators 610 and 620, respectively, as suggested by Tabuchi in Paragraphs 32 and 34, “If the fluid returned from the temperature control system 1 is cooled to the first temperature just through the heat exchange by a heat exchanger, a load of the heat exchanger may be great because the temperature of the fluid returned from the temperature control system 1 is higher than the temperature of the low-temperature fluid”, where the same high load can be experienced by returning cool fluid to the high temperature control unit 75 as described in paragraph 34. Thus, properly routing the return fluid results in a reduction of the load needed to maintain recirculator temperatures.
Regarding claim 13, modified Ricci teaches the control method of the heat medium of Claim 12, 
wherein the predetermined time period is equal to or larger than a time period required until the second heat medium from the first switch unit flows through the flow path to reach the second switch unit (It is understood that when the second fluid is supplied through the substrate support 100 of Ricci, figure 6d, the time period for the temperature effects to be felt at the second switching unit would be the time it takes for the fluid to circulate through “… line 644, substrate support 100, line 645 …”, paragraph 47 of Ricci).  
Regarding claim 14, Claim 14 is rejected using substantially the same rationale as applied to claim 5, above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762